Citation Nr: 1429175	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran had active service from February 1990 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which among other things denied service connection for hearing loss. 


FINDING OF FACT

The Veteran does not have impaired hearing as defined by VA.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a pre-adjudication letter dated in December 2009, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the service treatment records and identified relevant post-service VA treatment records.  The Veteran underwent VA audiological evaluations in January 2010 and March 2011.  The VA examinations were adequate for the purposes of adjudication as they were conducted by qualified healthcare providers based upon review of the claims file, interviews with the Veteran, and clinical findings necessary to decide the issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

II.  Analysis

The Veteran claims that he incurred hearing loss during military service. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, including sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The United States Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in 38 C.F.R. § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of a hearing loss claim, hearing will be considered impaired and consequently a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

In this case, there is no evidence of current hearing impairment as defined by VA.  

Service treatment records include a June 2005 Report of Medical History, in which the Veteran indicated that he had hearing loss.  He indicated that there was some hearing loss in the previous five years.  Audiological testing in November 2006, revealed puretone thresholds of 5, 10, 5, 20, and 25 decibels (db) in the right ear and 0, 5, 15, 25, and 30 db in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), respectively.  In December 2006, he reported that he felt like he had hearing loss.  A history of environmental noise while working on flight lines was noted, as well as noise exposure at home with woodworking and chainsaws.  The record noted that an audiometry revealed that his hearing was within normal limits in both ears.  On September 2009 audiological evaluation, included a history of weapons fire and aviation noise exposure.  The record noted that audiometry puretones were within normal limits on the right and there was mild high frequency sensorineural hearing loss on the left.  The assessment was noise induced hearing loss.  On October 2009 Report of Medical Assessment, the Veteran reported that his hearing loss was worse when compared to his last medical assessment.  At a December 2009 retirement examination, audiological testing revealed puretone thresholds of 5, 0, 0, 20, and 25 db in the right ear and 0, 0, 10, 35, and 20 db in the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  

Post-service medical records dated from Puget Sound VA Healthcare System contain no reference to the Veteran's hearing acuity. 

In January 2010, the Veteran underwent a VA audiology examination.  The examiner noted the Veteran's history of being in the Navy for 20 years.  He was a registered nurse and had been stationed on aircraft carriers as well as at naval air stations.  He was frequently around jet engine noise.  He also was on many medevac excursions with a lot of jet engine noise.  He used a chain saw and had owned a motorcycle in the past.  He noticed hearing loss around three to four years ago while stationed in Japan.  He needed to have things repeated to him and had difficulty with hearing with background noise.  He also has experienced otitis media and externa.  These conditions were treated with antibiotics and ear drops.  Audiological testing revealed puretone thresholds of 0, 15, 0, 20 and 15 db in the right ear and 0, 15, 10, 25, and 25 db in the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  The discrimination scores were 100 percent, bilaterally.  The diagnosis was mild sensorineural hearing loss, left greater than right, at 3000 through 6000 Hz.  The examiner found that according to VA guidelines, there was no hearing loss or impairment.  

In his January 2011 Substantive Appeal, the Veteran reported an increased difficulty with hearing normal everyday conversations, the radio, and television.  

A record from Conner Hearing Aid Clinic dated in January 2011, noted a history of having hearing difficulties in the last four to five years.  An audiogram was completed; however, the results were not interpreted.  

On March 2011 VA examination, the examiner noted that the Veteran reported that he had ear infections as a child and while in the military, but none recently.  He also had a history of military noise exposure from helicopters and aircraft with and without hearing protection devices.  He had recreational noise exposure from chainsaws, power tools, and woodworking equipment, but wore hearing protection.  Audiological testing revealed puretone thresholds of 10, 10, 15, 15, and 15 db in the right ear and 10, 15, 15, 20, and 30 db in the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively.  The discrimination scores were 100 percent, bilaterally.  While the examiner noted that the Veteran's configuration in his hearing did support damage due to noise exposure as it reflected a high frequency "notch"; the examiner reported that the Veteran's hearing acuity was within normal limits in both ears.  

In the instant case, the objective evidence of record fails to demonstrate that the Veteran has at any point since filing his claim in December 2009 had hearing loss as defined by 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the diagnosis on January 2010 VA examination was mild sensorineural hearing loss, left greater than right, at 3000 through 6000 Hz, and he had a 30-decibel auditory threshold at 4000 hertz in the left ear during the March 2011 VA examination, this does not constitute a hearing disability for VA purposes and frequencies above 4000 hertz are excluded when defining what constitutes a hearing disability for purposes of entitlement to VA disability compensation.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (holding that "VA's interpretation of a hearing disability as expressed in the explanatory statement of § 3.385 is reasonable").

The Board recognizes that the Veteran is competent to describe his hearing loss symptoms as he experiences them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, to qualify as a disability for VA compensation purposes, certain auditory test results must be met.  Those are objectively measured with specialized equipment.  As such, the Board finds that the Veteran is not competent to assess his auditory thresholds to make a diagnosis sufficient for VA compensation purposes.

Regardless of the March 2011 VA examiner findings that the Veteran's configuration in his hearing suggested damage due to noise exposure as it reflected a high frequency "notch",  the Veteran did not have a current hearing disability for VA purposes.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110.  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)); see also Palczewski, supra.  Hence, in the absence of evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



ORDER

Entitlement to service connection for hearing loss is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


